Title: To Thomas Jefferson from James Jackson, 18 July 1801
From: Jackson, James
To: Jefferson, Thomas


               
                  Sir
                  Halscombe Plantation 11 Miles aboveLouisville Jefferson County July 18 1801
               
               Your favor of the 28h of May last, addressed to me as at Savannah, reached me after some delay occasioned by my removal for the Summer Months from that City at this Place; and which I hope will apologize for your not sooner receiving an answer to that honorable mark of your confidence—I might add the extreme illness of Mrs Jackson, from which she is not yet recovered & which required all my attention after my arrival here.
               You are Pleased Sir to request my opinion, as to a character best qualified to fill the vacancy on the 5h Circuit Court bench, occasioned by Mr Clays declining that appointment—and after enumerating other qualities you observe that they should be of republican principles “this latter qualification” you say “cannot be deemed an illiberal requisite when we consider that offices having been so long given exclusively to those called Federalists, it is but just that republicans should now come in till their shall be a due participation”
               In answer thereto I have to inform you that we have as many good Lawyers in proportion as most States in the Union but as to integrity and republican principles, they are rarely found at our bar—Our late Judge was & our present district Attorney is a strong advocate of the principles called Federalism and our present Marshal is higher toned than either I do not wish to impeach the late Judges integrity for I believe him an honest Man—The Republican professional Gentlemen are mostly young Men just called to the bar and who bid fair to be highly serviceable in future but are at present too young for the proposed appointment—the choice then will be confined to a few characters and as I entirely accord with your sentiments, to those characters the choice ought to be confined.
               I did myself the pleasure whilst at my Plantation below Savannah to address Mr Maddison on this subject but as my hand is well known at the southward and I have in common with most of your Friends, enemies enough in Office it is probable it may have met the fate of at least a dozen letters written to our representatives during the late session of Congress, not one of which they assure me ever came to hand, and I therefore again recommend William Stephens late one of our State Judges as a sound Lawyer of perfect integrity—and the least tinctured with modern federalism of any of the old Lawyers at the bar and who has for some Years uniformly supported the Republican interest in this State—
               There are one or two other characters equally capable though not of that standing at the bar & sound Republicans but who will not relinquish their practice—among them David Brydie Mitchel late also one of our State Judges, but who will should it be deemed proper to remove Mr Woodruff accept the Attorneys place if appointed
               Among a Younger class say about thirty Years of age—William H Crawford stands conspicuous, he is a sound Lawyer of great integrity, good education and of firm republican principles, and I will vouch for his conduct in any office—he has been selected with two others to form a digest of the State laws in which he has had the laboring oar & is now completing its index—If Mr Gibbons’s appointment by Mr Adams & the Senate should not be deemed valid—there being no vacancy then to fill—Mr Clay having declined the district Judges office after that Court in May only and which the people of this State generally hope will be the case & the appointment has been presented by the Warren grand Jury of this State—I think that those two Characters Messrs Stephens and Crawford will fill those appointments well—but as I believe Mr Stephens would rather prefer the district to the Circuit bench and I should suppose no great inconvenience could arise from a short postponement, as to the Circuit appointment the Court not meeting until late in the Year and but little if any thing to do in the district Court and as Mr Stephens will undoubtedly be in a few Weeks from the time you receive this at Washington to pay his respects to you as Chief Magistrate of the Union  I could with submission wish a small delay.  The State has been so harassed with those would be called Federal Officers from the Bench the Collectors & Supervisors down to the Marshals deputies Searchers and excise understrappers that I believe the People generally except the Lawyers & British Merchants would rather lose two Courts of each than have one of those Characters again set over them—for except Lawyers Merchants & Federal Officers—The people through this whole State are firm republicans
               I must beg your indulgence for thus exceeding the limits of your requisition but I beg you to be assured that I have done so with the sole view of answering one part of your letter that it is necessary to know Characters, and if it should be deemed proper to dismiss Ambrose Gordon from the Marshals office, which I believe all the world this way expects, Thomas Gibbons and Thomas Young two old inveterate Tories to whom he is again tied being his Securities by which they harass the innocent & old republican characters of this Country I take the liberty to mention the name of John Holland who unites the qualities of a republican with the Gentleman & amiable disposition and who I am persuaded will exercise the Office with that humanity its nature requires whilst he performs his duty with the utmost fidelity—his connections are such as to enable him to give adequate security
               Since I have gone thus far & as I think you know my candid mind—should Mr Matthews be discharged all of a piece with the others—I sincerely recommend, an old breed Whig who never has deviated one atom from his principles since 1775 Col Andrew Burns—a scientific character, superior in genius rather than in education but every way qualified for that Office, which would be his hobby horse if he obtained it although I believe if the appointment were given to him he would rather it should again be taken from him should the finances of the Union admit of a repeal of the Act—Were Mr Baldwin present, in this last Character particularly and I believe in all the others he would join in most of what I have asserted
               Begging Sir your pardon for trespassing so much on time devoted to so many important objects as yours is and assuring you of the links in principle to which I am bound to you
               I remain with the greatest respect to you as Chief Magistrate of the Nation & esteem for you as an Individual Citizen
               Your Fellow Citizen
               
                  
                     Jas Jackson
                  
               
               
                  Note—The post Office on the Augusta Route wants inspection, and at Augusta needs a change—letters & papers have arrived from the northward there a fortnight previous to their arrival at Louisville—Mr Hobby the post Master has been the Orator the Writer & the almost bully of the pretended Federal administration—he is the real editor of the Augusta Herald. this will therefore be longer delayd as I shall send it via Savannah to Charleston—the post Master of Savannah is a good Officer
                  I am informed Mr Walton has been mentioned to you for Circuit Judge he is too infirm having the Gout one half his time—his knowledge is of the superior kind—but his conversion has been too sudden to be trusted far—last year John Adams was the greatest man on earth & the sedition & alien laws the wisest measures—We have shaken hands—but I should with caution trust him—if either the district Court is best where he can do least damage
                  Obedy
               
               
                  J J
               
            